Citation Nr: 1546812	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for the residuals a bilateral foot injury, to include as due to cold weather.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to July 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This matter was remanded by the Board in November 2014 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the remand.  


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's left knee disability, manifested by arthritis, is etiologically related to service. 

2. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that neuropathy of the feet are the residuals of cold injuries sustained during service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability, manifested by arthritis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a) (2015).

2. The criteria for service connection for residuals of a bilateral foot injury, manifested by neuropathy due to cold weather exposure, are met.  38 U.S.C.A. §§ 110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a left knee disability and entitlement to service connection for the residuals of a foot injury, to include as due to cold weather injuries in service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran claims that he injured his left knee in service and that a current left knee disability is the result of such injury.  The Veteran averred during his April 2013 Board hearing that he was at repelling and mountaineering school in Korea and was doing Australian-style repels.  He explained he lost his brake hand during a repel and landed on his left side and his leg.  His knee hit first.  The Veteran stated he knew that while he was hurt, he had done something significant to his leg, but being 20 at the time, he was not going to leave school.  His knee immediately bruised up and the swelling was bad; he was in a lot of pain.  He saw the medic on hand who told him he could go back to his company to see a doctor, but he chose to take ibuprofen and use an ice bag and a wrap.  He stated this is how he has dealt with his knee ever since.  He stated he was an athlete when he was young and has put stress on his knee, but when he was 20, he had no sense as far as pain.  The Veteran stated he continued to self-medicate and self-treat until post-service when he was playing basketball with his son.  He jumped up and when he landed, he thought he had torn a ligament in his knee.  After this incident, he saw a doctor for the first time for his knee.  

He further notes in his April 2013 Board hearing that he was stationed in Chinchon, Korea and within a week of arriving in the country, went on a field exercise for about 60 days.  The weather was extremely cold and his feet became numb within two days of being in the field.  His feet went completely numb within about two to three days.  While he saw a field medic, he declined to leave the field exercise to receive medical treatment.  Once he returned from the field exercise, the numbness continued for two months until feeling in his feet began to come back.  Once feeling came back, he had pain, skin rashes, and his toenails starting falling off.  The Veteran stated he did not go to sick bay for this condition and did not mention it on his discharge examination.  The first time he sought treatment was three years ago because his foot condition had gradually gotten worse.  He stated he had never been anywhere else besides Korea where he was exposed to extreme cold weather. 

The first post-service medical record relating to the left knee begin in May 2009, at which time the Veteran reported to private medical provider Dr. T.H.J. that he injured his left knee while playing basketball approximately a week ago.  Dr. T.H.J. found a magnetic resonance imaging (MRI) of the Veteran's left knee revealed increased signal intensity within the lateral tibial condyle, consistent with a bone bruise and unusual sclerosis in the distal femur, possibly secondary to old trauma.  A June 2009 record from Dr. T.H.J. notes the Veteran was diagnosed with chondromalacia patella left knee and underwent an arthroscopic chondroplasty and debridement of arthrofibrosis.  A July 2010 record from Dr. T.H.J. notes the Veteran was diagnosed with osteoarthritis of the left knee.  

A December 2010 statement from the Veteran's mother states that on one occasion the Veteran called her and told her he had damaged his knee during a repelling accident in Korea.  The Veteran also told her his feet were numb; he could not feel them.  He thought they froze in the field.  He had not sought medical attention for either injury.  
   
The Veteran was afforded a VA examination in December 2010, in which the Veteran's claims file was not reviewed.  The examiner opined that she was unable to form an opinion as to whether the Veteran's current left knee condition was a result of repelling in 1992. 

Dr. T.H.J. submitted another statement in January 2011, noting the Veteran was being treated for post-traumatic osteoarthritis and the Veteran reported a history of being injured while performing military service.  The Dr. T.H.J states the Veteran "expresses a desire to clarify the post-traumatic injury could quite possibly be associated with his military service".  Additionally, it seemed "quite possible" the Veteran's condition was a direct result of previous trauma which could "quite possibly" have occurred during his military service.  

The Veteran was afforded another VA examination in March 2011 that included a review of the claims folder and pertinent medical records.  The examiner stated that although a private physician's statement suggested post-traumatic changes to the left knee, to say those changes are related to his military service without any basis or interval evidence of an ongoing condition would require resorting to mere speculation.  

Dr. T.H.J. submitted another statement in February 2012 noting the Veteran related a history of being injured while performing military service from 1989 to 1993 and it was "my professional opinion that the patient's left knee symptoms are a direct result of his injury associated with his military service."  A November 2012 statement from Dr. T.H.J. contends that the Veteran recently underwent an arthroscopic chondroplasty and partial lateral meniscectomy and was noted to have severe osteoarthritis at the time of his knee arthroscopy.  He states the Veteran continued to experience significant knee pain despite attempted corticosteroid, local anesthetic injections and oral medication.  The Veteran had high grade left knee arthritis and his symptoms were a direct result of his injuries associated with prior military service.  

A November 2012 statement from the Veteran's uncle states he remembered receiving a call from the Veteran who asked if he had any personal experience with frost bite or cold weather injuries to the feet.  The Veteran told his uncle that he lost feeling in his feet for almost a month.  The uncle, who is a disabled Vietnam veteran, reports he told the Veteran to stay on top of it.  The uncle also recalled receiving a phone call from the Veteran shortly after he completed repelling school.  They spoke about how the Veteran's feet were doing then the Veteran told him that he had fallen during a difficult repel.  The Veteran explained that his left knee was black and blue and very swollen.  

A November 2012 statement from the Veteran's private podiatrist, R.S.S. states the Veteran sustained a cold exposure injury to his lower extremities in 1992 that had resulted in significant neuropathy to the extremities that had manifested itself via numbness, tingling and intractable pain.  The Veteran submitted another statement from R.S.S. in April 2013 that stated the result of the Veteran's exposure to cold had been significant and persistent neuropathy causing intractable pain.  R.S.S. stated the question had arisen regarding whether the cold exposure could have caused the neuropathy and his opinion was a definite yes.  He elaborated that the Veteran had profound neuropathy, and suffered none of the other contributing factors that could lead to neuropathy, such as diabetes, circulatory disorder, chemical exposure, lower back related issues, medication induced neuropathy, etc.  The podiatrist stated "I believe it would be safe to make the diagnosis of neuropathy secondary to cold exposure."  

An August 2013 statement from the Veteran's friend and former solider D.A.L. notes he was in Korea with the Veteran.  The Veteran told him about a field training exercise he was about to go on and they discussed how cold it would be and meeting when the exercise was over.  The Veteran contacted him shortly after he returned from his field exercise.  They met in Taegu and the Veteran told him how his feet almost froze off and it was the coldest cold he had ever experienced.  The Veteran elaborated that he still did not have feeling in his feet and his toe nails were beginning to fall off.  D.A.L. notes he remembered it was brutally cold during that time period.  D.A.L. further states that the Veteran received order to attend rappelling and mountaineering school on Che Judo Island.  The Veteran was excited about the training as it was hard to get into.  They again agreed to meet after the training to do some sightseeing.  After the Veteran completed training, they met at Yongson Army post in Seoul.  D.A.L. notes as they were off duty and in civilian clothing he remembered the Veteran wearing shorts and his left leg was almost completely black and blue with bruising.  D.A.L. notes it stuck in his head because of the extreme discoloration of the leg.  The Veteran explained that although he had fallen while rappelling, there was no way he would have dropped out of training.  
 
A December 2014 statement from Dr. T.H.J. states the Veteran was 43 years old and experienced a single injury that occurred in 1992 while in service.  It was felt that the probability that the injury sustained in 1992 resulted in the end-stage osteoarthritis of the Veteran's left knee was approximately 80 percent.  This opinion was a result of the Veteran's stated history of a single injury occurring in 1992 and no other significant injury and the resulting pathology of end-stage osteoarthritis at the age of 41.  Dr. T.H.J. further notes he saw no other reason for this other than posttraumatic osteoarthritis.  

The Veteran was afforded a VA examination of his left knee and feet in April 2015, the report of which is recorded on a Disability Benefits Questionnaire form (DBQ).  It is accompanied by an addendum opinion in May 2015.  The DBQ notes the Veteran's claims file was reviewed and a physical examination was conducted.  The May 2015 addendum opinion found it is less likely than not that the Veteran's current knee condition is related to service.  The examiner recounted the following rationale: the Veteran's service treatment records were " . . . silent for any significance;" he had a normal separation examination; his military occupation specialty (MOS) and years of service were noted; " . . . prior 2010-2014 notes were without c-file view;" "higher probative value is warranted to experienced C file examiner and further re review of STR, SEP exam, and large gap is noted post service and it was felt that the 2009 injury was of etiology [greater than] service;" and "No objective medical evidence for a nexus otherwise."  

The May 2015 addendum opinion further notes it is less likely than not that the current foot diagnoses is related to service.  The examiner explained that any current foot issue was felt to be related to a post service event, explaining that service treatment records were silent for any cold injury or cold exposure other than mention of Korea, MOS was noted and years of service, normal separation examination, gap till onset of diagnosis was large and notable; 20 years post service podiatry comments.  The examiner explained that those comments were not given in the context of a trained compensation and pension view and the podiatrist did not review the Veteran's file.  There were no other medical or other provider notes for any continuity or chronicity or diagnosis.  April 2015 remarks were from the Veteran's verbal standpoint and on review; mere speculation for etiology was now present as presented in the DBQ.  The examiner concluded that there was no objective data for claimed symptoms, signs, and etiology for feet neuropathy.  

A July 2015 statement from Dr. S.E.R. states the Veteran was 43 years old who presented at the request of Dr. T.H.J. regarding treatment recommendation and clarification regarding the Veteran's left knee.  Dr. S.E.R. notes the Veteran's left knee pain began in 1992 after he injured his left lower extremity during a fall.  He never had another injury prior to his 1992 injury.  Throughout the years, he developed more and more pain and had a culmination of his pain while he was out playing basketball with his son.  He underwent three arthroscopies by Dr. T.H.J. and a total knee arthroplasty in 2013.  The statement further notes the Dr. T.H.J had written multiple letters that stated this was posttraumatic arthritic of his knee.  Dr. S.E.R performed a physical examination and reviewed arthroscopy images beginning in 2009 and an additional copy of 2012 arthroscopy pictures.  He states there was no real way that he could discount what Dr. T.H.J. told him and it was his impression that as Dr. T.H.J. was well acquainted with the Veteran and had dictated multiple occasions that this arthritic change as likely secondary to trauma, which occurred in 1992, there was really no way to say anything else at this point.  

After carefully reviewing and weighing the competent medical evidence of record, the Board finds that the evidence is in relative equipoise as to the issues on appeal.  For the reasons set forth below, service connection for a left knee disability, manifested by arthritis, and residuals of a bilateral foot injury, manifested by neuropathy due to cold weather exposure, are granted.  

Although service treatment records are silent for any complaints of a left knee injury or foot injury, to include as due to cold weather, and the Veteran does not assert such exists, the Board finds the lay statements from the Veteran's mother, uncle, and D.A.L. to be highly persuasive.  All three lay statements indicate the Veteran told them about his injuries while he was in service.  Additionally, the statement from his mother indicates the Veteran did not seek medical attention and the statement from D.A.L. notes the Veteran told him there was no way he was leaving repelling school, which confirms the Veteran's statements throughout the appeal period.  

Additionally, the Board finds no reason to disregard the positive nexus opinions from Dr. T.H.J. and Dr. S.E.R concerning the Veteran's left knee disability and the positive opinions from the Veteran's private podiatrist, R.S.S.  Although the Board notes the May 2015 addendum opinion opined it was less likely than not that the Veteran's current knee condition was related to service, the examiner did not discuss the positive private opinions of record, noting there was no objective medical evidence for a nexus otherwise.  Additionally, while the May 2015 addendum opinion found it was less likely than not the Veteran's current foot diagnoses were related to service, noting there was no objective data for claimed symptoms, signs, and etiology for feet neuropathy, the Board notes no diagnostic testing was performed during the April 2015 VA examination and the May 2015 addendum opinion did not explain why such testing was necessary in this case.  Thus, the Board finds the evidence is in equipoise and affording the Veteran reasonable doubt the Board finds the Veteran is entitled to service connection for a left knee disability, manifested by arthritis, and residuals of a bilateral foot injury, manifested by neuropathy due to cold weather exposure.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's left knee disability and residuals of a foot injury, to include as due to cold weather, are related to service and service connection must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Entitlement to service connection for a left knee disability, manifested by arthritis, is granted.  

Entitlement to service connection for residuals of a bilateral foot injury, manifested by neuropathy as due to cold weather exposure, is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


